DETAILED ACTION
1.	This action is responsive to the communication filed on December 4, 2019.  Claims 1-11 are pending.  At this time, claims 1-11 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chanson et al.  (US 20030226025 A1), and further in view of Au; Derek C. et al. (US 7120696 B1).
a.	Referring to claim 1:
		i.	Lin teaches an encryption and decryption system (see Figure 1, element 18 of Lin), comprising:
(1)	a first electronic device comprising: a first memory device configured to store plaintext data (see paragraph [0007] of Lin); and a first encryption device configured to generate first pseudo data, generate at least one first pseudo key, and encrypt the plaintext data by a key and encrypt the first pseudo data by the first pseudo key, and output ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key); and
(2)	a second electronic device configured to receive the ciphertext data from the first electronic device, and the second electronic device comprising (see paragraph [0007] of Lin):
(3)	a first decryption device configured to generate second pseudo data and at least one second pseudo key, and decrypt the ciphertext data by the key and decrypt the second pseudo data by the at least one second pseudo key, and output the plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) pseudo data and pseudo key.  On the other hand, Au teaches pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see column 1, lines 13-14 of Au).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Lin with the teaching of Au to enhance significantly the security of cryptographic communication systems by applying an innovative alternative to conventional methods of key management (see column 2, lines 38-41 of Au).
b.	Referring to claim 2:
		i.	The combination of teaching between Lin and Au teaches the claimed subject matter.  Lin further teaches:
(1)	wherein the first electronic device comprises a second decryption device, and the second electronic device comprises a second encryption device  (see Figure 1, element 18 of Lin).
c.	Referring to claim 3:
		i.	Lin teaches an encryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generate pseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	an encryption circuit coupled to the random data generator and the random key generator, and configured to encrypt the plaintext data by the key and encrypt the pseudo data by the pseudo key, and output the ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).

(1)	have modified the invention of Lin with the teaching of Au to secure data communications and transmissions (see column 1, lines 13-14 of Au).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Lin with the teaching of Au to enhance significantly the security of cryptographic communication systems by applying an innovative alternative to conventional methods of key management (see column 2, lines 38-41 of Au).
d.	Referring to claim 7:
		i.	Lin teaches an decryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generate pseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	a decryption circuit configured to decrypt ciphertext data by a key, and decrypt the pseudo data by the at least one pseudo key, and output plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Lin with the teaching of Au to secure data communications and transmissions (see column 1, lines 13-14 of Au).

(1)	have modified the invention of Lin with the teaching of Au to enhance significantly the security of cryptographic communication systems by applying an innovative alternative to conventional methods of key management (see column 2, lines 38-41 of Au).
e.	Referring to claim 11:
i.	This claim consists encryption and decryption method to implement the steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
9.	Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chanson et al.  (US 20030226025 A1), in view of Au; Derek C. et al. (US 7120696 B1), in view of Ananth, Viswanath (US 20020085710 A1), and further in view of Kean; Thomas A. (US 7240218 B2).
a.	Referring to claim 4:
		i.	Although the combination of teaching between Lin and Au teaches the claimed subject matter of encryption circuit (see Figure 1, element 18 of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au), they are silent on the capability of (1) a data mixer circuit coupled to the random data generator and the encryption circuit, and configured to mix the plaintext data and the pseudo data to generate input data; and (2) a key mixer circuit coupled to the random key generator and the encryption circuit, and configured to mix the key and the pseudo key to generate an input key. On the other hand, Ananth and Kean teaches:
(1)	a data mixer circuit coupled to the random data generator and the encryption circuit, and configured to mix the plaintext data and the pseudo data to generate input data  (see paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth).
(2) 	a key mixer circuit coupled to the random key generator and the encryption circuit, and configured to mix the key and the pseudo key to generate an input key (see column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).

(1)	have modified the modified-invention of Lin with the teaching of Ananth and Kean for encrypting and decrypting data (see paragraph [0002] of Ananth), and with the teaching of Kean to prevent any unauthorized products for security reasons (see column 2, lines 57-61 of Kean).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Lin with the teaching of Ananth to provide additional features and greater security than RC4 and other current cipher technology (see paragraph [0035] of Ananth), and with the teaching of Kean to prevent piracy absolutely, however, if the goal is to make piracy economically unattractive it is not necessary to have a unique key on every FPGA (see column 12, lines 11-13 of Kean).
b.	Referring to claim 5:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin, Au, Ananth, and Kean further teach:
(1)	wherein the data mixer circuit transmits the imput data, and first sequence information of the plaintext data and the pseudo data arranged in the input data, to the encryption circuit, and the key mixer circuit transmits the input key, and second sequence information of the key and the pseudo key arranged in the input key, to the encryption circuit  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
c.	Referring to claim 6:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin further teaches:
(1)	wherein the encryption circuit encrypts the plaintext data and the pseudo data according to the input data, the first sequence information, the mput key, and the second sequence information, wherein after encrypting the plaintext data and the pseudo data completely, the encryption circuit outputs the ciphertext data  (see paragraphs [0007, 0013] of Lin; see abstract and in column 2, line 38 through column 3, line 9 of Au).
d.	Referring to claim 8:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin further teaches:
(1)	a data mixer circuit coupled to the random data generator and the decryption circuit, and configured to mix the ciphertext data and the pseudo data to generate input data (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth); and a key mixer circuit coupled to the random key generator and the decryption circuit, and configured to mix the key and the at least one pseudo key, to generate an input key  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
e.	Referring to claim 9:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin, Au, Ananth, and Kean further teach:
(1)	wherein the data mixer circuit transmits the input data and first sequence information of the ciphertext data and the pseudo data arranged in the input data, to the decryption circuit, and the key mixer circuit transmits the input key and second sequence information of the key and the pseudo key arranged in the input key, to the decryption circuit  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
f.	Referring to claim 10:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin and Au further teach:
(1)	wherein the decryption circuit decrypts the ciphertext data and the pseudo data according to the input data, the first sequence information, the input key, and the second sequence information, and after decrypting the ciphertext data (see paragraphs [0007, 0013] of Lin; see abstract and in column 2, line 38 through column 3, line 9 of Au).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Ting; Tung-Sheng (US 20130227269 A1) discloses ELECTRONIC DEVICES AND METHODS FOR SHARING ENCRYPTION SETTINGS IN DUAL OPERATING SYSTEMS (see Title).
b.	Relyea; Robert (US 20080069341 A1) discloses METHODS AND SYSTEMS FOR STRONG ENCRYPTION (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
August 26, 2021